In re Wright, Donald; — Defendant; Applying for Writ of Certiorari and/or Re*997view; to the Court of Appeal, First Circuit, Number KA89 1885, 568 So.2d 685; Parish of East Baton Rouge 19th Judicial District Court Div. “H” Number 1-89-1318.
Granted. The record supports defendant’s claim that he justifiably believed that he would receive suspended sentences and probation as part of his plea bargain. Accordingly, the trial court should have allowed defendant to withdraw his guilty pleas entered pursuant to the plea bargain when the court advised him before sentencing that he would not receive probation. La.C.Cr.P. art. 559; State v. Dixon, 449 So.2d 463, 465 (La.1984). The defendant’s guilty pleas are set aside, the parties are returned to their pre-plea positions, and this case is remanded to the district court for further proceedings, with defendant to plead anew to the offenses as originally charged.